

113 S2844 IS: James Zadroga 9/11 Health and Compensation Reauthorization Act
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2844IN THE SENATE OF THE UNITED STATESSeptember 17 (legislative day, September 16), 2014Mrs. Gillibrand (for herself, Mr. Schumer, Mr. Murphy, Mr. Blumenthal, Mr. Booker, Mr. Menendez, Ms. Warren, Mrs. Shaheen, Mr. Merkley, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize the World Trade Center Health Program and the September 11th Victim Compensation
			 Fund of 2001, and for other purposes.1.Short titleThis Act may be cited as the
		  James Zadroga 9/11 Health and Compensation Reauthorization Act.2.Reauthorizing the World Trade Center Health Program(a)World Trade Center Health Program FundSection 3351 of the Public Health Service Act (42 U.S.C. 300mm–61) is amended—(1)in subsection (a)—(A)in paragraph (2)—(i)in the matter preceding subparagraph (A), by striking 2012 and all that follows through 2011) and inserting 2015 through 2041; and(ii)by striking subparagraph (A) and inserting the following:(A)the Federal share, consisting of—(i)for fiscal year 2015, $431,000,000; and(ii)for each fiscal year thereafter through fiscal year 2041, the amount specified under this
			 subparagraph for the previous fiscal year increased by the percentage
			 increase in the medical care component of the consumer price index for all
			 urban consumers as estimated by
			 the Secretary for the 12-month period
			 ending with March of the previous fiscal year; plus; and(B)by striking paragraph (4) and inserting the following:(4)Amounts from prior fiscal yearsAmounts that were deposited, or identified for deposit, for any fiscal year preceding fiscal year
			 2015, under paragraph
			 (2)(A)(ii)(I), as such paragraph was in effect on the day
			 before the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act, that were not expended in carrying out this title for any such fiscal year, shall remain
			 deposited, or be deposited, as the case may be, 
			 into the Fund.(5)Amounts to remain available until expendedAmounts deposited into the Fund under this subsection shall remain available until expended.; (2)in subsection (b)(1), by striking sections 3302(a) and all that follows through 3342 and inserting sections 3301(e), 3301(f), 3302(a), 3302(b),  3303, 3304, 3305(a)(1), 3305(a)(2), 3305(c), 3341,
			 and 3342; and(3)in subsection (c)—(A)in paragraph (1)(C), by striking consumer price index for all urban consumers (all items; United States city average) and inserting medical care component of the consumer price index for all urban consumers;(B)in paragraph (2)—(i)in subparagraph (B), by striking and at the end;(ii)in subparagraph (C)—(I)by striking for each subsequent fiscal year and inserting for each of fiscal years 2013 through 2014; and(II)by striking the period and inserting a semicolon; and(iii)by adding at the end the following:(D)for fiscal year 2015, $200,000; and(E)for each subsequent fiscal year, the amount specified under this paragraph for the previous fiscal
			 year increased by the percentage increase in the consumer price index for
			 all urban consumers (all items; United States city average) as estimated
			 by the Secretary for the 12-month period ending with March of the previous
			 year.; and(C)in paragraph (4)—(i)in subparagraph (B), by striking and at the end;(ii)in subparagraph (C)—(I)by striking for each subsequent fiscal year and inserting for each of fiscal years 2013 through 2016; and(II)by striking the period and inserting a semicolon; and(iii)by adding at the end the following:(D)for fiscal year 2017, $15,000,000; and(E)for each subsequent fiscal year, the amount specified under this paragraph for the previous fiscal
			 year increased by the percentage increase in the consumer price index for
			 all urban consumers (all items; United States city average) as estimated
			 by the Secretary for the 12-month period ending with March of the previous
			 year..(b)RegulationsSection 3301 of the Public Health Service Act (42 U.S.C. 300mm) is amended by adding at the end the
			 following:(i)RegulationsThe WTC Program Administrator is authorized to promulgate such regulations as the
			 Administrator 
			 determines necessary to administer this title..
			(c)Clinical centers of excellence and data centersSection 3305 of the Public Health Service Act (42 U.S.C. 300mm–4) is amended—(1)in subsection (a)—(A)in paragraph (1)(B), by inserting and retention after outreach;  and(B)in paragraph (2)(A)—(i)in clause (i), by inserting before the semicolon , including data on the evaluation of any new WTC-related health conditions identified under
			 section 3304(a); and(ii)in clause (iii), by inserting and retention after outreach; and(2)in subsection (b)(1)(B)(vi), by striking section 3304(c) and inserting section 3304(d).(d)World Trade Center RespondersSection 3311(a) of the Public Health Service Act (42 U.S.C. 300mm–21(a))
			 is amended—(1)in paragraph (4)(B)(i)(II), by striking 2020 and inserting 2041; and(2)by striking paragraph (5).(e)World Trade Center SurvivorsSection 3321(a) of the Public Health Service Act (42 U.S.C. 300mm–31(a))
			 is amended—(1)in paragraph (3)(B)(i)(II), by striking 2020 and inserting 2041; and(2)by striking paragraph (4).(f)Payment of claimsSection 3331(d)(1)(B) of the Public Health Service Act (42 U.S.C. 300mm–41(d)(1)(B)) is amended—(1)by striking 2015 and inserting 2040; and(2)by striking 2016 and inserting 2041.(g)World Trade Center Health RegistrySection 3342 of the Public Health Service Act (42 U.S.C. 300mm–52) is amended by striking April 20, 2009 and inserting September 7, 2014.3.Reauthorizing the September 11th Victim Compensation Fund of 2001(a)DefinitionsSection 402(6) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101
			 note) is amended by striking , including under the World Trade Center Health Program established under section 3001 of the
			 Public Health Service Act.(b)PurposeSection 403 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101
			 note) is amended—(1)by inserting full before compensation; and(2)by inserting , or the rescue and recovery efforts during the immediate aftermath of such crashes before the period.(c)Timing requirements for filing a claimSection 405 of the Air Transportation Safety and System Stabilization Act
			 (49 U.S.C. 40101 note) is amended—(1)in subsection (a)(3)(B)—(A)by striking section 407(b) and inserting section 407(b)(1);(B)by striking 5 years and inserting 30 years; and(C)by inserting under section 407(b)(1) after which such regulations are updated; and(2)in subsection (c)(3)—(A)in subparagraph (A)(iii), by  striking section 407(a) and inserting section 407(b)(1); and(B)in subparagraph (C)(ii)(II), by striking section 407(b) and inserting section 407(b)(1).(d)Payments to eligible individualsSection 406(d) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101
			 note) is amended—(1)in paragraph (1)—(A)by striking section 407(b) and inserting section 407(b)(1); and(B)by striking $2,775,000,000 and inserting such sums as may be necessary to carry out this Act; and(2)in paragraph (2)—(A)in subparagraph (A), in the matter preceding clause (i), by striking shall ratably reduce the amount of compensation due claimants under this title in a manner and inserting may ratably reduce the amount of compensation due claimants under this title if necessary; and(B)in subparagraph (B)—(i)in the matter preceding clause (i), by striking on or after the first day  and all that follows through the difference between and inserting the Special Master, when amounts are available, shall pay to the claimant the amount that is equal
			 to the difference between;(ii)in clause (i)—(I)by striking during such period; and(II)by striking applicable to such period and inserting applicable to the 5-year period described in such paragraph; and(iii)in clause (ii), by striking during such period.(e)RegulationsSection 407(b) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101
			 note) is amended—(1)by striking Not later than and inserting the following:(1)James Zadroga 9/11 Health and
			 Compensation Act of 2010Not later than; and(2)by adding at the end the following:(2)James Zadroga 9/11 Health and Compensation Reauthorization ActNot later than 180 days after the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act, the Special Master shall update the regulations promulgated under subsection (a) to the extent
			 necessary to comply with the amendments made by such Act..4.Amendment to
			 exempt programs(a)In
			 generalSection 255(g)(1)(B)
			 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 905(g)(1)(B)) is amended by—(1)inserting after the item relating to
			 Retirement Pay and Medical Benefits for Commissioned Officers, Public
			 Health
			 Service the following:September
				11th Victim Compensation Fund
				(15–0340–0–1–754).;
				and(2)inserting after
			 the item relating to the Voluntary Separation Incentive Fund the
			 following:World Trade
				Center Health Program Fund
				(75–0946–0–1–551)..(b)ApplicabilityThe amendments made by this section shall apply to any sequestration order issued under the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et
			 seq.) on or after the date of enactment of this Act.